In each of the above-entitled proceedings: The court necessarily passed upon the contention of petitioners-appellants that the imposition of a fee for the issuance of a brand label use permit to sell alcoholic beverages, insofar as it covers liquors which are imported from without the State for sale within its borders, constitutes a tax or duty of “ imports ” proscribed by the Import-Export Clause — article I, section 10 — of the United States Constitution and, as indicated by its affirmance “ on the opinion of the Appellate Division in Matter of House of Seagram v. State Liq. Auth. (30 A D 2d 380) ”, found the contention without merit.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel and Jasen.